Citation Nr: 1028714	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from January 1945 to July 
1946, and from March 1948 to February 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2006 rating decision in which the RO denied service 
connection for bilateral hearing loss.  The Veteran filed a 
notice of disagreement (NOD) in December 2006, and the RO issued 
a statement of the case (SOC) in June 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2007.

In September 2008, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

In September 2008, the undersigned Veterans Law Judge granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).

In October 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) for further development.  After 
accomplishing the requested actions, the AMC continued the denial 
of the Veteran's claims (as reflected in a May 2010 supplemental 
SOC (SSOC)), and returned the matter to the Board for further 
appellate consideration. 

The Board notes that, during the pendency of this appeal, the 
Veteran has been represented by The American Legion, as reflected 
in the June 2006 Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22).  In February 2007, the 
RO received from the Veteran an Appointment of Individual as 
Claimant's Representative (VA Form 21-22a) appointing the 
Disabled American Veterans'.  The Board recognizes the change in 
representation.

 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  The Board accepts the Veteran's assertion of noise exposure 
in service as credible and consistent with his established 
service.

3.  Although the Veteran currently has hearing loss in each ear 
to an extent recognized as a disability for VA purposes, there is 
no evidence of hearing loss until many years after service, and 
the only competent, probative opinions to address the question of 
whether there exists a nexus between in-service noise exposure 
and current hearing loss do not support the claim. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.   See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).   As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for  benefits is received, proper VCAA notice must 
inform the  claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim(s); (2) 
that VA will seek to provide; (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any  
evidence in her or his possession that pertains to the claim(s), 
in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.   Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection for 
bilateral hearing loss, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter also informed the 
Veteran to submit any evidence in his possession pertinent to the 
claims on appeal (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect) and provided him with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The November 2006 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the July 2006 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.   

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the service treatment records, 
the report of a November 2006 VA audiological evaluation and the 
reports of two April 2010 VA medical examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the September 2008 Board hearing, along with 
various written statements provided by the Veteran, and by his 
representative on his behalf.  The Board notes that no further RO 
action, prior to appellate consideration of the claim, is 
required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss due to 
noise exposure during his military service.  He has reported that 
exposed to significant weapons' noise and also to significant 
noise from diesel engines.    

The Veteran's service treatment records are unremarkable for any 
complaints, findings or diagnoses of bilateral hearing loss.  The 
reports of  medical examinations from January 1945, July 1946 and 
March 1948 all reflect normal 15/15 findings on whispered voice 
testing.  Similarly, on February 1952 separation examination, 
whispered voice testing produced a normal finding of 15/15.  The 
Veteran's DD-214 reveals that he served as a gunner's mate.  

While the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma, the Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
Given the circumstances of the Veteran's service, the Board finds 
that he likely had noise exposure from weapons and ship engines.  
Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the Veteran's assertions of in-service noise exposure as 
credible and consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154.

Further, although the competent evidence does not reflect the 
presence of hearing loss in either ear to an extent recognized as 
a disability during the period of the Veteran's active service, 
the absence of evidence of hearing loss in service is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

On November 2006 VA audiological evaluation, the Veteran reported 
that he experienced noise from guns, explosions and loud engines 
during service.  He also indicated that he had a positive history 
of noise exposure post-service as he worked as a truck driver and 
truck mechanic for 30 years.  Additionally, he reported that he 
worked in a shipping department for a bakery for 10 years where 
he was not exposed to any significant noise and that he had not 
had any significant recreational noise exposure.  He also 
indicated that he had no history of tinnitus.  

The Veteran noted that he had only had his hearing tested one 
time, about 2 to 3 years prior and that he had never utilized 
amplification.  He also denied any history of familial hearing 
loss, aural pathology, diabetes, tinnitus or ototoxic 
medications.  

Audiometric testing revealed pure tone thresholds, in decibels, 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
65
80
LEFT
25
30
60
65
80


The average puretone thresholds were 61.25 decibels in the right 
ear and 58.75 decibels in the left ear.  Speech recognition 
scores were 70 percent in the right ear and 76 percent in the 
left ear.

The audiologist diagnosed the Veteran with mild to severe 
sensorinerual hearing loss in both ears.  The audiologist then 
opined that she was unable to render an opinion regarding the 
hearing loss being due to acoustic trauma from the military 
without resorting to speculation.  She noted that the length of 
time between the date of the acoustic trauma to the present was 
54 years.  She also noted that the Veteran's age and the 
likelihood that he had presbycusis also made her unable to render 
a non-speculative opinion.  

During the September 2008 Board hearing the Veteran testified 
that his hearing loss was gradual and that he must have been 50 
years old or more before he realized his hearing was getting bad.  
He also asserted that although he did experience noise exposure 
post-service, the exposure was much less intense than what he 
experienced in service.  

On April 2010 VA medical examination, the Veteran denied any 
history of ear infection or perforation of the tympanic membrane 
and reported that his hearing loss had gotten progressively 
worse.  Examination of the ear was normal except for cerumen 
impaction bilaterally.  A more precise diagnosis could not be 
rendered as there was no objective data to support a more precise 
diagnosis.  

On separate April 2010 VA medical examination, the examining 
physician, the Director of the Compensation and Pension Service 
of the North Florida/South Georgia VA Healthcare Service, noted 
that she had reviewed the claims file.  She also noted that 
whispered voice tests are insensitive to high frequency hearing 
loss, the type of hearing loss most commonly caused by noise 
exposure, and thus, were not reliable evidence as to whether or 
not the Veteran had any hearing impairment in service.  

The Veteran reported that he had had gradual hearing loss for 
about 30 years and that he currently had difficulty understanding 
speech, the television and phone conversation.  The examiner 
noted that the Veteran had experienced military noise exposure 
due to guns, explosions and loud engines without hearing 
protection and that post-service he had worked as a truck driver 
and truck mechanic, also without hearing protection.  The 
examiner also noted that the Veteran was taking 
hydrochlorothiazide, a potentially ototoxic medication.  
Additionally, the Veteran reported that he had had a right-sided 
stroke in 2009.  

Audiometric testing performed in conjunction with the examination 
by an audiologist  revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
     
1000
2000
3000
4000
RIGHT
45
70
75
80
80
LEFT
40
55
65
70
80


The average puretone thresholds were 76.25 decibels in the right 
ear and 67.5 decibels in the left ear.  Speech recognition scores 
were 64 percent in the right ear and 64 percent in the left ear.

The examiner noted that there had been a significant decline in 
hearing in the right ear leading to an asymmetric hearing loss, 
with the right ear worse than the left.  The Veteran's overall 
response reliability was felt to be fair as speech recognition 
thresholds were in fair to poor agreement with pure-tone averages 
and there was some variability in his responses to pure-tone and 
spondees.  Word recognition abilities were judged to be poor in 
both ears.  The examiner diagnosed the Veteran with moderate to 
severe sensorinueral hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the right ear.  
  
The examiner indicated that a September 2005 Institute of 
Medicine report on the relationship between military noise 
exposure and hearing loss, found that it is nearly impossible to 
determine whether hearing loss later in life is the result of 
noise exposure during prior military service or whether the 
individual's hearing loss was acquired during military service.  
Thus, as there was no valid evidence of auditory status in-
service or at separation; as the Veteran reported gradual hearing 
loss over 30 years and did not report onset in service; and as 
there were other potential etiologies for his current hearing 
loss, including aging, long-term occupational noise exposure 
without hearing protection, hypertension, usage of potentially 
ototoxic medication and stroke, the physician felt that she could 
not resolve the issue of whether the Veteran's hearing loss 
resulted from his military service without resort to mere 
speculation.   It was her opinion that it would be speculative to 
allocate a degree of the Veteran's hearing loss to each of the 
potential etiologies referenced.

The physician also noted that a specific examination by an ear, 
nose and throat (ENT) physician was not indicated in the 
Veteran's case as her opinion was rendered based on a clinical 
examination, medical literature review and claims file review.  
She did find that referral to an ENT physician was warranted for 
the significant decline in hearing in the right ear, which had 
occurred since the prior November 2006 audiological evaluation.

The above evidence clearly reflects that the Veteran currently 
has bilateral hearing loss to an extent recognized as a 
disability for VA purposes.  Also, as noted above, the Board has 
accepted the Veteran's assertions pertaining to noise exposure in 
service.  However, the Veteran's claim must be denied based on 
the lack of any competent evidence of a medical nexus.

Here, the post-service evidence reflects no documented complaints 
of bilateral hearing loss for approximately 54 years after active 
military service.  The Board points out that the passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or nexus, 
between any current hearing loss and the Veteran's active duty 
service, and neither the Veteran nor his representative has 
identified, presented, or alluded to the existence of any such 
medical evidence or opinion.  Rather, both the November 2006 VA 
audiologist and the April 2010 VA physician found that an opinion 
concerning whether there is a relationship between the Veteran's 
current bilateral hearing loss and his military service could not 
be rendered without resort to speculation.   

The Board has specifically considered whether any further medical 
opinion concerning the etiology of the Veteran's hearing loss 
should be provided given that the two opinions provided to date 
have both concluded that this issue of etiology cannot be 
resolved without resort to speculation.   In this regard, the 
Board notes that the duty to assist does not extend to requiring 
a physician to render an opinion beyond what may be concluded 
from the procurable evidence.  Jones, 23 Vet. App. at 390.

In the instant case, the Board finds that the April 2010 VA 
examiner, by reviewing the claims file, examining the Veteran and 
reviewing the pertinent literature, did all that reasonably 
should be done to become informed about the Veteran's case.  See 
Jones, 23 Vet. App. at 391.  She also provided a detailed 
explanation of why she was unable to render the requested 
opinion, noting that the pertinent literature indicates that it 
is nearly impossible to determine whether hearing loss later in 
life, such as that experienced by the Veteran is the result of 
noise exposure during prior military service, and that there were 
a great number of other, specific, potential etiologies for the 
Veteran's current hearing loss.  See Jones, 23 Vet. App. at 390.  
Further, the physician provided a clear explanation as to why she 
was qualified to determine whether an opinion could be rendered 
(i.e., because in the Veteran's case, an informed conclusion 
could be reached after the three step process of conducting a 
clinical examination, reviewing the medical literature and 
reviewing the claims file) and thus, why an opinion by an ENT 
physician was unnecessary.  

Furthermore, the Board notes that as regards any direct 
assertions by the Veteran or his representative as to the medical 
etiology of hearing loss, the Board finds that such assertions, 
without more, provide no basis allowance of the claim.  As 
indicated above, the claim turns on the medical matter of current 
disability and nexus to service-matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the Veteran and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on the medical matter on 
which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  However, as 
no competent, probative evidence supports the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


